PER CURIAM.
Sheila L. Helms appeals the dismissal of her appeal to the Florida Unemployment Appeals Commission (UAC). The UAC dismissed her appeal because it found that it was untimely filed. We conclude that the late filing of the notice of appeal deprived the UAC of jurisdiction to consider the appeal. See Pelletier v. Unemployment Appeals Comm’n, 761 So.2d 413 (Fla. 2d DCA 2000) (holding that section 443.151(4)(b), Florida Statutes (1995), does not contain any exception that would permit the UAC to accept a late-filed appeal). We therefore affirm.
Affirmed.
PARKER, A.C.J., and WHATLEY, J., and RONDOLINO, ANTHONY, Associate Judge, Concur.